OFFICE   OF THE   ATTORNEY     GENERAL   OF TEXAS
                                    AUSTIN




Sonorabla Glenn Ca;ps
County Attorncly, I(eson Couatp
mason, Texas

S3ar sir:                        Gpinion No. o-6585
                                 he: Legality of md th8
                                     to be followed in a




                 ‘60 h,#s your l&t
request     an oplalon on the toll




                                                    n wsbool district
                                                    10s within ftr
                                            has been oondrtcted In
                                            a parlod of tire yeam,
                                           r rote of the reeident
                                        and over the protect   of the
                                      aoutlguou8 ooniwm so-1      axu-

                         he event of the. attaohlng of the tsrri-
                         iguous oomnou school district    to said
                    ependerrt aohool diatriot    by said oounty
     board would the territory     and property wlthia aald uom-
     &on school district    attaohed be liable   in proportion   to
     its aseeesed value for tha outstanding ‘bonded indebted-
     nese of the independent school district       to which it is
     attached without a majority vote of the reaidsnt        cltizen-
     ship of maid attoclad     cmxmn school   d&strict  end/or the
     lndepeadent district    ae a whole?
Honorable Glenn Cagps, pa&e 2




            *lb. would the tax rate ror sohool purpose8 of
    the independent sahool diatriot    apply to the territory
    of the attached ocmson 8ohool diatrlct    wcit.kmut a major-
    ity vote of the qualified   reeldent oitieenship    of the
    attached territory  (preeent tax rate of 1ndepenUnt dls-
    trict being tl.00 on om hundred dollar amessed        mlua-
    tion ror 8ohool purpotia8 and in oomuw eohool di8trlot
    attached $.lO (lO#) on the one hundred dollar raluution)?

            "lo. tiould the valuation of territory   and property
     within attached ooaam sOhoo1 district    be fixed and a8-
     aermed for rohool purpose8 at value Ilxed and as8888ed for
     oounty and etate    taxe8,     or at valuation au fixed and a8-
     aessed   by independent      school   Uistrirrt   for sobDo   tax pur-
     pose87

              "ld. Would County Board of 3ohool TrusSeer or Tru8-
     tee8 of Independent Gohool District   hare authority to ap-
     ply valuation8 and tax zmte OS independent eehool dlatriot
     to territory   of attaohed oommon eohool dlstriot?
           "E. m'ould the County Board of ;ichool Trustees of
    teaconCountr, finding it neoe88ary ror the intereet of thm
     a~ohool ohildron,   have authority        under the provirion8    ot
    Art.   Z9Ua or Art. 89U.         to detaoh territory      from a eontigu-
    ou8 eonumn rohool dimtriot    add add the territory   80 detaohed
    to oontiguou8    independent scflool district,  eald ooamn (iebool
    distrlot   containing   1M rquare miles or more and heti~ no
    bonded indebtednelu'i
             *eS. Would the oonsezt or approval of the mejorlty
     of the resident cltlzenrhlp   or tlm trusteae of said ooxtnon
     eohool dietriot, br petition,vote or otherwi8e,    be neac8-
     sary before the County Board of aohool Truetre8   ocluld legally
     detaoh territory  from the o,mnon aohool dietriot  and attaoh
     sake to independent sohool diezrict?
               "eb. Gould territory eo detaohed from eomuin aohool
     dietriot     aud attaohed to independent aohool distriot bo
     liable    for pro-existing   bonded indebtedness of independent
     school distriot      without majority vote of citlwn8hlp   ot
     tarriiory     detaohed or district   as whole a8 enlarged?
         “80.   lould
                   tax rate and ralui~tioas for tax pur-
goeer,   of            sob001 dlstriot
              iodqmndent                 bo legally applicable
to dataohed territory   of ooamoIL school dletrict  without
consent of majority of oitlzenehip     of detached territory
by vote, petition   or othmwite?
        -26. bould mticle  2741 or Article  2742a be ep-                L
plicable,   or would or nhould the procedure as set iorth
in ;,rtlCle 2941 or 27480 be rollouedV
        m3.%ou14 the county hoerd or tehool      Trust&err under
the provlolons   OS irtlole    2741 and 274tf, have authority,
when duly petitioned,     by e majority of the reeident oiti-
zurshlp end the majority      of the trusbeee of 8 ooatlguous
oomm~naohool district       to annex the territow     of @id oom-
a08 school distriot    to a aoatiguoua    indegmadent eollool
diatricb?
         “5a. When annexed, rorlld the territory    of meid OOP-
anon aohool dietrict    be liable  for pre-exlatiog   bowled in-
debtedness OS iadependent eohool 4latrlot        to whioh at-
taohod without a vote of majority of unnoxed dietriot         OT
distriot    voting aa a wholo?
       “3b. H’ould tax rat6 0Ad ValuatiOar    ot t;ixable
property ror eohool pupoee 0r lndepenaent sohool dir-
tr io tbe applioeble  to ltmmxed oomn      sohool diatrlot
without maJoritI vote of oitiaensh~lp ot aoaexed district
or dlstrlat   aa a whole?
        “4.   #here reoords   of the rsotrrded   field  note8 cod
deocription    of Independent and Co.mon Sohool Gietrlote          of
County have been lent or destroyed        and the County Judge
and/or the County Board of ~ohool Trustees bate been petf-
timed of desire to order an election          to oonmolldete or
amex    (six)  otmtiguoua   uomnon school dlstrlota     to e oentral
oontl&guous independent eolwol dietriot        In county, and de-
s%re to set forth rlelu notes and deacriptlon          or OOWIKB~
eohool distriot     an4 Independent sohool dlstrlot      in eleo-
tion order and natiaer,      would the Comiiseionera’      Court
under term of Artlele 2942 be legally          authorlxed to oauee
to be cede new mete6 and bound8 of said sobool          diatrlote,
hollowing original      boundnrioe in 80 far %A#pmatiaable
and can be ransonably aooerthined of oomwm arohool dle-
tricte    and independent sohool dfstri&       of the County and
approve saul~ &e true bmnndoriea of eatd school districta
          IA s&id oounty and b%ve seid field   notee and descrip-
          tions filed and reaorded in proper   reoorde of the
          county.
                “4a.   Kould said field notes 80 made be valid
      field notes of the ,netes and bound% of the school dis-
      tricts   within oounty an4 oould same be legzlly        used
      wnen inade In election    order and election   notices    in
      eleotion   for consolidation   or annexation of oontiguous
      eahool distriate    under the provieions    of .-rtiole   2806
      end hrtfcle    2922a7"

                  ‘ne ahall answer your queetione in their numerical
order,      using the %%medeeignation   a8 that oontained In your
letter.
                  artiole  2742m, 1925 Revise4 Civil Statute%
was passed in’&     and has been supereeded by nrtiole   2742ez1,
passed in 1939. Thle latter aot ombreoe8 the s%me oubject
matter oontained in Mtiole    2942m and being the latest expree-
sion OS the Leglelature,   1s oontrolllng.   *e advioe you to
follow the prgvIsIona ot Article    2942e-1.
                la. The added territory    of said contiguous oommon
sohool distrlot    would not be liable    In proportion to l@ aseeaee4
values for the out%tanding bonded indebtedneae of the independent
echo01 4istriot     until aster an eleotion   wae held in the district
as a whole aseumIng e,uoh indebtedneu.         See Crebb v. Celeete
Independent Sohool District,     140 9. W. page 528, et cetera.

              lb. The tax rate for school purposes of the lndepen-
dent eohool district    wouid not apply to the territory       of the at-
tached oommon school dietrict      without e majority vote of the quali-
fied resident taxpayer% of the district          a% a whole.  In other words,
after thie 00?8[11on school district     territory   has been attached to
the Independent school district,       it would be neoessary to have
an election  throughout the dietrict        ae extended, on the queetion
of voting a uniform tax over the entire dlstriot.

              lo. If the Independent dletrict      has Its own t%l ae-
sessor or its own tax aseessor and collector,       the valuatioti     of
property for school purposee could be assessed at a different
valuation from that assessed for state an4 oountg taxes,         but If
the taxes :,re assessed and colleated      by the County &mes8or’-
Colleotor,  the valuations    must be the sad* 8s those for 3tat.e
an4 oounty purgouee.      Of course,  after the Independent district
is enlarged by attachIn@, the added territory,      an election    .mst
be held In the dlstriot     ae enlarged before any tar may be ool-
lected on %Ay of the property in the district.
              ld.    In view ot answers to your questions la and lb,
we answer this question     lh the negative.   However, if after the
territory  of the oomon school district      Is attached to the indepen-
dent sahool district,    the trustaes of the independent school district
would fix the tax rate within the rate authorized by the quallrled
tax paying voters of the enlarged district      at an election  held for
that purpose, unless the rate voted is a speoiric       rate.
                The valuationa will be determined 5.n aaoordanoe with
our answer to lo,, subject to equalication    by either the Board of
Equalization   of the district   or the county according to the method
of aeaaeslng    the taxes adopted by the truataee   of the independent
school district.

              2. The County Board of School Trustees would have
authority  under Article    2742a to detach terrftory   from a contiguous
oommon school district     oontaining 126 equare miles or more which
has ho bond.ed indebtedness,     ii necessary for the interest     of the
eohool ohildren,    and attach saxe to a eontlguous independent school
district,  provided that no common sohool dlstriat,        when so reduaed,
shall contain less than nine quare miles; provided reasonable
notice is giveu to the public and to the trusteer       of the dletriote
atfeoted  and sufficient    opportunity   ia given for all   interested
persons to be heard.

                ea.   The eonsent or approval oi the majority of the
resident  oitixenehip    er the trustees  of said eonmon eohoel district
is not required,    but mtiole    2748a does require  that the truateea
of the common school distriot      and the independent school district,
and the public be given notice of the hearing before the oounty
board, after which hearing, the county may proceed to enter Its
order.
                2b.   The territory  so detaohed from the oomnon sohool
district    and attached to independent school dlstriot   would not be
liable   for pre-existing   bonded indebtedness oi the independent
sohool district     without majority vote of property taxpayers at an
eleotion    held to determine whether the enlarged district   should
assume the outstanding bonds of the Independent school district.
                 20.   This question   ie answered by     our   anewer   to
question   ld.
                 26.   The procedure   set   out   in 2742a should be folloWed.
                3. HO. Article   2742f does not authorlee the county
board or school trustees to annex g       of a oommon sohool dfstriot
to another district.     The proper procedure in such oasea would be
to have an eleotion    in each district  to authorize the consolidation
of the district,    pursuant to the govisions   0r Article  2806, a
later statute than article     2741.

             3-a, 3b. In view 0r our answer to your queatfon              6,
It lm not neoeasary to antawer theae questions.
              4.  Where the records or the recorded field notes of
a oommon or independent     school district   has been lost or dertroyed,
we think the County Board of i;ohool Trustees should paae an order
re-derining  and re-eotabllshlng    the diatrlot    or dlrtrlots, rollow-
lng the original  boundaries Insofar es praotIoable,and when this
order has been paseed, it should be raoorded,       together with the
rield notes, in the proper records ot the oounty~.

              4a. The answer to this         q!~&%sU
                                                   on 18 yea.

              Trusting    this   satis~aotorlly     enawera   your questlone,
we are

                                                        Your8 very    truly
                                                  A'lTOP3IZYGENE&&L
                                                                  OF TFXAS



                                                               C. P. Glbron
                                                                  Assistant